Citation Nr: 1138538	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-38 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable rating for epitaxis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to October 1979, from July 1982 to September 1982, and from January 1984 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, August 2007, and March 2010 rating decisions by the Atlanta Regional Office (RO) of the Department of Veterans Affairs (VA) in Decatur, Georgia.  

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file.

With respect to the Veteran's claim for a compensable rating for epitaxis, upon review the Board notes a timely substantive appeal for this claim is not of record.  The Board observes, however, that the RO accepted a January 2011 VA Form 646 submitted by the Veteran's representative that listed the issue of entitlement to a compensable rating for epitaxis as the equivalent of a substantive appeal. Thereafter, the RO certified the issue for appeal to the Board in March 2011.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).

The issues of entitlement to service connection for hypertension and entitlement to a compensable rating for epitaxis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied entitlement to service connection for hypertension. 

2.  Evidence received since the December 1996 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's hypertension claim.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has sleep apnea as a result of his military service.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision that denied the claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 1996 rating decision in relation to the Veteran's claim for entitlement to service connection for hypertension is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving doubt in favor of the Veteran, his sleep apnea was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for hypertension and to grant entitlement to service connection for sleep apnea.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.  The claim on the merits for entitlement to service connection for hypertension and the claim for entitlement to a compensable rating for epitaxis require additional development, which are addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has a current diagnosis of hypertension that was incurred during his military service.  In the alternative, he asserts that his hypertension was caused or aggravated by his diagnosed sleep apnea.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

The Veteran originally filed a claim of entitlement to service connection for hypertension in June 1996.  The claim was denied in a December 1996 rating decision and the Veteran did not appeal by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  

As a result, a claim of service connection for hypertension may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for hypertension was denied in a December 1996 rating decision, as there was no evidence of a current disability.  The evidence of record at the time of the December 1996 rating decision consisted of the Veteran's service treatment records (STRs), an October 1996 VA examination report, and the Veteran's claim form.

The Veteran's STRs are absent for a diagnosis of hypertension.  That said, as early as January 1973 the Veteran had observed elevated blood pressure readings.  In January 1973, the Veteran's blood pressure was 130/80 during treatment for multiple recent nose bleeds.  Additional elevated readings during service included, for example, 138/90 in August 1985, with complaints of head congestion, orbital pain, and myalgia; 138/96 in August 1985, during treatment for pain and numbness in the right arm; 137/84 in June 1993, when seeking a shaving profile; 136/90 in February 1995, during treatment for conjunctivitis; 140/86 in June 1995, during treatment for pain in the right foot; 116/96 in June 1995, during treatment for neck pain; 130/92 in August 1995, during treatment for back pain; and 142/82 in November 1995, during treatment for right foot pain.  During his November 1995 retirement physical, the Veteran's blood pressure was 130/80 and he reported a history of high or low blood pressure, but the examiner did not diagnose hypertension.  

The record also included an October 1996 VA examination report, wherein the Veteran reported a history of hypertension.  The examiner noted, however, that the hypertension appeared to be labile and that the Veteran was taking no medication for the problem.  Blood pressure was measured between 120/80 and 130/90.  As such, the examiner diagnosed a history of labile hypertension, presently controlled.  

The Veteran submitted an application to reopen his claim of service connection for hypertension in December 2006.  Evidence received since the December 1996 rating decision consists of several lay statements from the Veteran and numerous private treatment records.

Again, the Veteran claims that hypertension began during his military service or that hypertension was caused or aggravated by his sleep apnea.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran had a current diagnosis of hypertension.  The Board finds the evidence received since the December 1996 rating decision does.

In that regard, an August 2007 letter from a private physician stated that the Veteran had been diagnosed with hypertension on that date in the physician's office and that he was started on medication.  Thus, the Veteran has a current diagnosis of hypertension.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the diagnosis of hypertension, at the very least, raise a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for hypertension on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his sleep apnea, first diagnosed in 2006, was incurred in service, as evidenced by his loud snoring and tiredness.

The Veteran's service treatment records include a report of a history of frequent trouble sleeping during a November 1995 medical examination that he described as insomnia.  Shortly thereafter, in December 1995, the Veteran complained of snoring for the previous 6 months to 1 year.  Following examination, the Veteran was assessed with snoring and the provider recommended a nose spray and Breathe Rite nasal strips.

Approximately a decade after service, the Veteran was diagnosed with sleep apnea in January 2006.  A sleep study around that time indicated mild, moderate, and severe snoring throughout the recording.  A January 2007 letter from the Veteran's private physician noted ongoing use of a CPAP machine, but with ongoing symptoms of sleep apnea, including morning headaches and excessive daytime somnolence.  

An April 2011 letter from the same physician stated that the Veteran came to the physician in 2006 with a history of snoring since 1985.  The letter also indicated that the Veteran was seen in 1986 while in service and told that he had a sleep disorder.  The examiner indicated that the Veteran had been dealing with sleep apnea symptoms since 1985 and concluded that the sleep apnea was a chronic condition.  A subsequent July 2011 letter from the physician reiterated that the Veteran was seen for snoring in 1985 and 1986 in the military.  The physician indicated that the Veteran had been dealing with sleep apnea since 1985.  In conclusion, the physician stated, "In my professional medical opinion; and with knowledge of [the Veteran's] past signs and symptoms, this chronic condition, [obstructive sleep apnea] was present while he was serving on active duty while in the military and will be one that he will continue to deal with for the rest of his life."

In addition, in support of his claim the Veteran submitted statements from his wife, his children, and several fellow service members who each reported that they had observed the Veteran snoring during service and also noted daytime somnolence or tiredness.  

Thus, the Veteran does have a current diagnosis of sleep apnea.  The pertinent inquiry, therefore, is whether the Veteran's current sleep apnea was incurred in or aggravated by his active duty military service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes it was.

The Board has considered the Veteran's statements and those of his wife, children, and fellow service members that the Veteran snored during service and experienced other symptoms of sleep apnea, such as daytime somnolence and tiredness.  The Board notes that the Veteran is competent to give evidence about what he has physically experienced, for example, snoring, tiredness, or falling asleep during the day while driving or during other activities.  In addition, his wife and fellow service members are competent to report what they observed regarding the Veteran's snoring, dozing off, and tiredness.  All these individuals testimony in this regard is entitled to some probative weight.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran reported problems with snoring to medical professionals during service and was diagnosed with snoring, although not with sleep apnea.  In addition, given the statements of the Veteran's wife and children of a continuity of snoring and related sleep apnea symptomatology from service until his diagnosis in 2006, the Board finds a continuity of symptomatology reported by the Veteran to be credible despite the lack of treatment for such problems between separation from service and 2006.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Furthermore, the Veteran's private physician has specifically attributed onset of the Veteran's sleep apnea to his time on active duty service.  The Board finds this opinion credible and probative.  While the Board acknowledges that the physician referenced an in-service diagnosis of snoring and treatment for such problems in 1985 and 1986, as discussed above, the record indicates that the complaints and diagnosis were in December 1995, at which point the Veteran indicated a 6 month to 1 year history of snoring.  Although the noted date of onset may have been incorrect, the private physician correctly noted that snoring began during service and that the problems continued until the diagnosis of sleep apnea in 2006.  In addition, the Board notes that the Veteran's wife reported the onset of snoring in about 1985, which suggests that such problems were evident from that time period.  As such, the Board does not find the misstatement as to the date of treatment during service detrimental to the probative value of the opinion.  

Thus, there is a current diagnosis of sleep apnea, diagnosed snoring in service, credible reports of continuity of sleep apnea symptoms from service, and the only medical evidence of record specifically attributes onset of the Veteran's sleep apnea to his time in the military.  Having considered the evidence of record, the Board concludes the evidence is at the very least in equipoise as to whether the Veteran's current sleep apnea was incurred during his military service.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.  38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only.

Entitlement to service connection for sleep apnea is granted.


REMAND

Service connection for hypertension

The Veteran claims that his currently diagnosed hypertension was caused or aggravated by his military service.  Alternately, the Veteran contends that his hypertension was caused or aggravated by his sleep apnea.  Based on consideration of the evidence in the claims file, the Board concludes that a remand of this issue is required for additional development.

As discussed above, the Veteran's claim for entitlement to service connection for hypertension was denied in a December 1996 rating decision.  Since then the Veteran has received a diagnosis of hypertension.  In addition, as discussed, the Veteran was not diagnosed with hypertension during service, but had a number of elevated blood pressure readings recorded.  For example, in January 1973, the Veteran's blood pressure was 130/80 during treatment for multiple recent nose bleeds.  Additional elevated readings during service included, for example, 138/90 in August 1985, with complaints of head congestion, orbital pain, and myalgia; 138/96 in August 1985, during treatment for pain and numbness in the right arm; 137/84 in June 1993, when seeking a shaving profile; 136/90 in February 1995, during treatment for conjunctivitis; 140/86 in June 1995, during treatment for pain in the right foot; 116/96 in June 1995, during treatment for neck pain; 130/92 in August 1995, during treatment for back pain; and 142/82 in November 1995, during treatment for right foot pain.  During his November 1995 retirement physical, the Veteran's blood pressure was 130/80 and he reported a history of high or low blood pressure, but the examiner did not diagnose hypertension.  

In addition, during an October 1996 VA examination, the Veteran reported a history of hypertension.  The examiner noted, however, that the hypertension appeared to be labile and that the Veteran was taking no medication for the problem.  Blood pressure was measured between 120/80 and 130/90.  As such, the examiner diagnosed a history of labile hypertension, presently controlled.  

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Given the medical evidence showing a current diagnosis of hypertension, as well as the elevated hypertension readings recorded during service, and the Board's determination above that service connection for sleep apnea is warranted, the Board finds that a VA examination is warranted.  

In addition, the RO/AMC should provide the Veteran with VCAA notice with information as to how to establish entitlement to service connection on a secondary basis.


Compensable rating for epitaxis

The Veteran also is seeking entitlement to a compensable rating for epitaxis.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran contends that his March 2010 QTC examination was inadequate.  Specifically, the Veteran asserts that the examiner did not physically examine his nose and, therefore, could not adequately assess whether there was obstruction of one or both sides of the nasal passage.  Instead, the Veteran states that the examiner simply asked the Veteran a number of things from a questionnaire.  On the other hand, the March 2010 QTC report does indicate that examination of the nose was conducted and that there was no obstruction.  Given the Veteran's credible testimony regarding the above discussed issues and the conflicting evidence of record regarding the March 2010 examination, the Board concludes that an additional examination of the Veteran's nose is necessary, specifically to include a physical examination of the nose and related physiology.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish his claim of entitlement to service connection for hypertension as secondary to his service-connected sleep apnea pursuant to 38 C.F.R. § 3.310.

2.  After the above is complete, schedule the Veteran for a VA medical examination for the purposes of determining the approximate onset date and/or etiology of any current hypertension disability.  The claims file must be provided to the examiner for review and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.)  Is it at least as likely as not (50 percent or greater probability) that any present hypertension disability was caused or aggravated by the Veteran's military service?

b.)  Is it at least as likely as not (50 percent or greater probability) that any present hypertension disability was caused or aggravated by any of the Veteran's service-connected disabilities, specifically to include his service-connected sleep apnea?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for a VA medical examination to ascertain the current severity of the Veteran's service-connected epitaxis.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  Any and all opinions must be accompanied by a complete rationale.  The examiner specifically is requested to physically examine the Veteran to determine whether there is an obstruction of one or both nasal passages.  In addition, the examiner is requested to consider the Veteran's contentions that one or both of his nasal passages are obstructed approximately 3 times per month due to his epitaxis.  

4.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claim for entitlement to service connection for hypertension on a de novo basis and his claim for a compensable rating for epitaxis.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


